Citation Nr: 0904510	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-21 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had a period of active duty for training which 
extended from October 1968 to March 1969.  Subsequently, he 
retired after almost forty years of service in the Florida 
Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for hearing loss and tinnitus.  

In May 2008, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Basic entitlement to disability compensation may be granted 
to a veteran for a disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  

A "veteran" is a person who served in active military, 
naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  
Pursuant to 38 U.S.C.A. § 101(24), " 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training [ADT or ACDUTRA] during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, and any 
period of inactive duty training [IDT or INACDUTRA] during 
which the individual concerned was disabled or died from an 
injury incurred in or aggravated in line of duty."  
38 U.S.C.A. § 101(24) (West 2002).  Put another way, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training, or for injury incurred during  
inactive duty training.  

In the present case, the appellant had a period of active 
duty for training which extended from October 1968 to March 
1969.  His discharge papers for this period of service reveal 
that he was ordered to "ACDUTA" and that on his release 
from service in March 1969, he reverted to the control of the 
Army National Guard of the State of Florida.  The Board notes 
that the May 2005 rating decision granted service connection 
for a disability of the right knee which was aggravated 
during a period of ADT in 1980.  As such, the appellant has 
achieved status as a veteran pursuant to 38 U.S.C.A. 
§ 101(24) (B).

The veteran has testified that after he was release from ADT 
in March 1969 he was employed full time as a Federal Military 
Technician, a civilian job, attached to the Florida Army 
National Guard.  He further testified, that this was 
essentially a "dual status" position, in which he 
maintained membership in the National Guard and drilled 
accordingly, with periods of ADT and IDT, while having an 
essentially full time job as a Federal civilian employee 
helping to administer the National Guard program in Florida.  

The RO has obtained a copy of the veteran's NGB Form 23B 
which verifies the veteran's retirement points and confirms 
that the veteran had 36 years of service with the Florida 
Army National Guard spanning the years 1968 to 2004.  This 
service comprised various periods of ADT and IDT.  While 
yearly retirement points are indicated on this form, the 
actual dates of the individual periods of service are not.  
At the May 2008 hearing, the veteran indicated that he 
retired after serving 39 years and 3 months of National Guard 
service.  He also submitted a copy of a pay record dated in 
2005.  Since the veteran has now retired from the National 
Guard, complete copies of the records related to verification 
of his total 39 years of service, and the periods of ADT and 
IDT during that time should be requested.  VA's duty to 
assist is heightened when records are in the control of a 
government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992). 

The veteran claims entitlement to service connection for 
hearing loss and tinnitus.  He asserts that these 
disabilities are the result of noise exposure during his 
periods of service in the National Guard.  He has generally 
asserted noised exposure over the totality of his time with 
the National Guard, most of which was as a Federal Civilian 
employee and not on either ADT or IDT.  However, he has 
indicated specific acoustic trauma during a verified period 
of ADT from March to April 1980.  He claims that he was 
subjected to the noise of weapons fire during this period of 
time while he was in Infantry Officer's School. 

Review of the veteran's National Guard service treatment 
records reveals numerous periodic medical examination reports 
which contain audiogram information.  Many of the examination 
reports dated subsequent to 1980 reveal threshold levels in 
excess of 20 dB.  Because the threshold for normal hearing is 
from 0 to 20 dB, with higher threshold levels indicating a 
degree of hearing loss, these results show that the veteran 
had some amount of hearing loss at the time of these National 
Guard examinations.  See, Hensley v. Brown 5 Vet. App. 155, 
157 (1993).

A private medical opinion dated May 2004, indicates that the 
veteran has a current diagnosis of hearing loss, and 
generally relates this to the veteran's "military career."  
This medical opinion appears to treat the veteran's National 
Guard service as being all military service, while the 
evidence shows that the majority of his career was a civilian 
employee.  Nevertheless, based upon the evidence of record a 
VA examination of the veteran appears warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he submit complete copies of any service 
personnel records and / or service 
treatment records in his possession.  
Specifically, request that he indicate 
the date of his retirement from the 
National Guard and submit any records he 
has to verify his complete period of 
National Guard service for the period of 
time from 1968 until his retirement, to 
include actual dates of his periods of 
ADT and IDT if possible.  Also, request 
the veteran submit complete copies of 
employment records documenting his period 
of civilian employment as a Federal 
Military Technician.  

2.  Contact the appropriate records 
depository which may include the Army 
Reserve Personnel Center and / or the 
Florida State Adjutant General and make 
another attempt to secure any additional 
service personnel records that may exist 
pertaining to this veteran.  
Specifically, the RO should ask for 
verification of the exact dates of the 
periods of ADT and IDT throughout the 
veteran's entire National Guard career.  
Document all attempts to obtain this 
information, including negative 
responses.

3.  The veteran should be accorded the 
appropriate examination for hearing loss 
and tinnitus.  The report of examination 
should include a detailed account of all 
manifestations of hearing loss and 
tinnitus found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is informed that the 
evidence indicates that although the 
veteran was employed with the National 
Guard for over 30 years, that most of this 
time was as a civilian employee and that 
only acoustic trauma during discrete, and 
verified, periods of ADT and IDT can be 
considered for service connection 
purposes.  In this regard, the examiner 
should be given a list of the veteran's 
dates of ADT and IDT.  The examiner is 
requested to review the veteran's service 
treatment records with attention to the 
audiogram reports contained on the 
periodic examination reports.  The 
examiner is requested, if possible, to 
answer the following:

*	Is it as least as likely as not (a 
probability of 50 percent or greater) 
that the veteran's hearing loss and 
tinnitus disabilities are related to 
or caused by a specific period of ADT 
or IDT?  

*	Is it as least as likely as not (a 
probability of 50 percent or greater) 
that the veteran's hearing loss and 
tinnitus disabilities are related to 
or caused by the veteran's period of 
ADT from March to April 1980, when he 
was subjected to the noise of weapons 
fire while attending Infantry 
Officers School?

The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

4.  Following the above, readjudicate the 
veteran's claims for service connection 
for hearing loss and tinnitus.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

